 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ACOSTA,                                      Case No. 1:19-cv-00363-LJO-SAB

12                  Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                       A REQUEST FOR ENTRY OF DEFAULT
13          v.                                         OR A NOTICE OF STATUS OF
                                                       DEFENDANT CONNELL MOTOR TRUCK
14   PAPE’ MATERIAL HANDLING, INC., et                 CO. INC. IN THIS ACTION
     al.,
15                                                     FIVE DAY DEADLINE
                    Defendants.
16

17         Jose Acosta (“Plaintiff”) filed this action against Pape’ Material Handling, Inc. and

18 Connell Motor Truck Co., Inc. alleging violation of the Americans with Disabilities Act of 1990,

19 42 U.S.C. §§ 12101 et seq. (ECF No. 1.) Defendant Pape’ Material Handling, Inc. filed an
20 answer to the complaint on May 15, 2019. (ECF No. 6.) On May 23, 2019, a stipulation for an

21 extension of time for Defendant Connell Motor Truck Co, Inc. to respond to the complaint was

22 filed. Pursuant to the stipulation, Defendant Connell Motor Truck Co, Inc.’s responsive pleading

23 was to be filed on July 3, 2019. (ECF No. 8.)

24         The deadline for Defendant Connell Motor Truck Co, Inc. to file a responsive pleading

25 has passed and neither a responsive pleading, a further stipulation, nor a request for entry of

26 default has been filed.
27 / / /

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 2 this order, Plaintiff shall either file a request for entry of default or a notice informing the Court

 3 of the status of Defendant Connell Motor Truck Co, Inc. in this action.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      July 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
